DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 8/24/22, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive.  Applicants argue that the prior art cited does not teach, or reasonably suggest, that the technique as claimed, provides “an improvement in distance detection sensitivity.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an improvement in distance detection sensitivity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants argue that Sueda “does not disclose a first optical filter arranged in an image-side focal point plane of an imaging element and a second optical filter arranged in an image-side principal point plane of the imaging element.”  The Examiner respectfully notes that Sueda was not relied upon to teach “a first optical filter arranged in an image-side focal point plane of an imaging element and a second optical filter arranged in an image-side principal point plane of the imaging element”.  Moore was relied upon to teach those claim limitations.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants additionally argue that the light of Moore “cannot be received by a single image sensor.”  Therefore, Applicants argue that the claimed system would not have been obvious to a person of ordinary skill in the art.  The Examiner respectfully notes that “a single image sensor” is not a claimed feature.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single image sensor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moore discloses an image sensor (1222, detector), that receives light passing through the light convergence element and the optical filter (light passes through the lens 1202 and filter aperture 1230 to be incident on the detector 1222) [0096-0101]. 
As such, the prior art of record discloses the instant invention as currently claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2015/0309225) (of record) in view of Sueda et al. (JP 58205834).
Consider claim 1, Moore discloses (e.g. figures 12A-12B) an optical test apparatus comprising:
a light convergence element (1202, lens) for converging light from a subject (subject of the object field);
an optical filter (1230, wavelength dependent filter aperture) arranged on an optical axis of the light convergence element (see figures 12A and 12B, the filter is on the optical axis of the lens 1202); and
an image sensor (1222, detector), that receives light passing through the light convergence element and the optical filter (light passes through the lens 1202 and filter aperture 1230 to be incident on the detector 1222) [0096-0101],
 the optical filter includes:
a first optical filter (1230, wavelength dependent filter aperture) arranged on an image-side focal plane of the light convergence element (i.e. the filter aperture is located towards the detector); and
a second optical filter (1240, wavelength dependent filter aperture) arranged on an image-side principal point plane of the light convergence element (i.e. the filter aperture is located towards the detector.  Since the filter aperture is centered on the optical axis, it is considered to be located at a principal point plane in relation to the lens 1202) [0096-0101],
the light convergence element includes a pair of lenses symmetrical to each other with respect to a surface orthogonal to the optical axis (lenses 1202 and 1224 are symmetrical to each other about the optical axis), and 
the second optical filter is arranged between the pair of lenses (wavelength dependent filter aperture 1240 is located between lenses 1202 and 1224) [0096-0101].
However, Moore does not explicitly disclose that an entire body of the image sensor is arranged in an effective region not crossing the optical axis of the light convergence element.  Moore and Sueda are related as imaging devices.  Sueda discloses (e.g. figure 10) an entire body of an image sensor (15, photosensitive surface) arranged in an effective region not crossing the optical axis of the light convergence element (12, lens) (see figure 10, the optical axis of the lens 12 is entirely offset from the photosensitive surface 15) [see provided translation and figure 10].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Moore to have the image sensor be entirely offset from the optical axis, as taught by Sueda, in order to measure off-axis light.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872